Citation Nr: 0215286	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 6, 1991, 
for the grant of service connection for chronic paranoid 
schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, sister, and brother


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served with the Louisiana Army National Guard 
from February 1980 to July 1984.  He was on active duty for 
training from June 2, 1984 to June 16, 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).

In an October 2001 decision, the Board denied the appellant's 
claim, and he appealed this matter to the Court of Appeals 
for Veterans Claims (Court).  While this case was pending 
before the Court, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for stay of proceedings.  The request was to vacate the 
October 2001 decision by the Board, and to remand the case 
for clarification of the Board's reasons and bases in its 
decision.  The Court granted this motion in a March 2002 
order, and the case has since been returned to the Board for 
compliance with the directives stipulated in the motion. 

Finally, a review of the record reflects that a motion to 
advance on the docket was filed in September 2002.  By letter 
dated in September 2002, the Board ruled favorably on the 
motion to advance this case on the docket.  See 38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  In a May 1986 rating decision, the RO denied service 
connection for bipolar disorder; the appellant was notified 
of this decision in May 1986; he did not perfect an appeal 
relative to this rating determination, and the decision 
became final.

3.  The appellant has failed to allege a sufficient error of 
fact or law in the May 1986 rating decision to raise a valid 
claim of clear and unmistakable error.

4.  A formal application for VA compensation benefits, VA 
Form 21-526, was received on August 6, 1991; clinical 
evidence was thereafter received which was new and material 
to the reopened claim, and which established entitlement to 
service connection for psychiatric disability.

5.  A March 1993 rating decision granted entitlement to 
service connection for schizophrenia, bipolar disorder, 
effective from August 6, 1991, the date of receipt of the 
reopened claim.

6.  The appellant's written submission and testimony 
regarding the claim of clear and unmistakable error in the 
March 1993 rating decision essentially challenges the RO's 
assignment of an effective date for the award of benefits.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision which denied service 
connection for bipolar disorder did not involve clear and 
unmistakable error.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105(a) (2001).

2.  The March 1993 rating decision which granted service 
connection for chronic paranoid schizophrenia, and assigned 
an effective date of August 6, 1991 for this award did not 
involve clear and unmistakable error.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.105(a) (2001).

3.  An effective date earlier than August 6, 1991, for the 
grant of service connection for chronic paranoid 
schizophrenia, bipolar disorder is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.151 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant and his representative contend 
that there was clear and unmistakable error (CUE) in rating 
decisions of May 1986 and March 1993.  This contention is 
further underscored by the appellant's assertion that an 
effective date earlier than August 6, 1991, is warranted for 
the grant of service connection for chronic paranoid 
schizophrenia, bipolar disorder.  Additionally, the appellant 
asserts that the appeal period relative to the original 
rating action in May 1986, should be tolled because of his 
incapacitation due to his mental disorder, and medications 
used to treat his psychiatric symptomatology.

I.  May 1986 Rating Decision

The appellant alleges CUE in the May 1986 rating decision 
denying service-connection for bipolar disorder. 

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  In order for there to be a valid claim 
of CUE in a rating decision, there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the legal provisions in effect at the time 
were improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
VA committed administrative error during the adjudication 
process.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; the claimant must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error. The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  In that regard, the Court of Appeals 
for Veterans Claims (Court) has held that broad-brush 
allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of error" form such a basis.  Fugo, 6 Vet. 
App. at 44.

A review of the record reveals the RO denied entitlement to 
service connection for bipolar disorder in a May 1986 rating 
decision, based upon a review of the appellant's service 
medical and personnel records, and private medical reports. 

After carefully reviewing the appellant's written submissions 
and testimony regarding the May 1986 CUE claim, the Board 
finds that the appellant's arguments essentially challenge 
the RO's weighing of the evidence.  The appellant maintains 
that the evidence of record at the time of the May 1986 
rating decision was sufficient to establish entitlement to 
service connection for his psychiatric disorder. 

In conjunction with the May 1986 rating decision, the RO 
reviewed the service medical and personnel records, and 
private medical records.  Service personnel records disclose 
the appellant was on active duty for training from June 2, 
1984 to June 16, 1984.  Service medical records are negative 
for any findings, or diagnosis of psychiatric treatment 
during the relevant period of active duty for training in 
1984.  Information contained in the claims folder indicates 
the appellant was subjected to an explosion of a booby trap 
simulator in June 1984.  According to the record, a formal 
investigation was not initiated nor was medical examination 
obtained because the appellant reported, at that time, that 
he had not sustained any injuries in conjunction with this 
incident.  A private report discloses the appellant was 
evaluated in July 1984 for paranoid delusions.  That reported 
referenced, by history, the reported booby trap incident.  A 
September 1985 hospitalization report referenced a final 
diagnostic impression of schizoaffective or bipolar, manic, 
with psychotic features following administration of 
psychological testing and evaluation.  It was noted that the 
appellant's profile was suggestive of serious 
psychopathology.  

The RO's decision to deny the claim was premised upon a 
finding that the appellant's psychiatric disorder was not 
shown to have been incurred in or aggravated during his 
period of active duty training.  In particular, the evidence 
associated with the claims file at the time of the 1984 
decision did not indicate the appellant's psychiatric 
disorder was related to the booby trap incident that occurred 
in 1984.  The Board finds that the evidence considered by the 
RO in its denial of the appellant's claim for service 
connection for bipolar disorder does not rise to the level of 
CUE as the correct facts were known at the time, and the 
regulations were correctly applied.

It was the appellant's belief that the RO did not consider 
the totality of the evidence.  The Board finds that there is 
no basis for the appellant's contentions in this regard.  It 
appears that the RO considered that while there was evidence 
of current psychiatric disability, there was an absence of 
any psychiatric symptomatology during the relevant period of 
active duty training, and that evidence did not establish a 
nexus between the appellant's psychiatric illness and his 
period of active duty training.  In reviewing this matter, 
the Board must put itself in the stead of the RO, and can 
review no more of the evidence than was associated with the 
claims file at that time.  Neither a disagreement with the 
interpretation of the evidence nor weighing of the evidence 
provides a basis for finding CUE.  In consideration of the 
absence of any evidence linking the appellant's bipolar 
disorder to his period of active duty training, the RO was 
able to consider and weigh that evidence in its adjudication.  
Therefore, there was no CUE in the denial of the appellant's 
claim for service connection.  To the extent that the 
appellant disagrees with this conclusion, the Board finds 
that this is a matter of weighing the facts which could be 
supported by the evidence contained in the claims file at the 
time, and such decision can not form the basis of CUE.  
Furthermore, evidence presented in this matter following the 
May 1986 decision can not be considered as it was not part of 
the record at the time of the May 1986 decision.

To summarize, the Board finds no specific error or persuasive 
evidence of a change in this result has been offered by the 
appellant.  The Board notes that the appellant does not 
contend that either the correct facts, as they were known at 
the time, were not before the adjudicator, or that the 
statutory or regulatory provisions in existence at the time, 
were incorrectly applied.  Rather, he disagrees with the how 
the RO evaluated the facts before it at that time.  As 
indicated, under the applicable law and regulations, such 
assertions cannot form the basis for a claim of CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1991); Counts v. Brown, 6 
Vet. 473, 480 (1994).  Accordingly, the Board finds that no 
valid claim of CUE in the May 1986 rating decision has been 
raised and, therefore, the claim must be denied.


II.  March 1993 Rating Decision

The March 1993 rating decision determined that service 
connection for chronic paranoid schizophrenia, bipolar 
disorder had been established based upon receipt of medical 
evidence which provided the necessary nexus evidence that 
related the appellant's psychiatric illness to his period of 
active duty training.  This award represented a full grant of 
the benefit then sought on appeal.  The effective date of the 
award was August 6, 1991.

The appellant has alleged CUE in the March 1993 rating 
decision, which granted service connection for chronic 
paranoid schizophrenia, bipolar disorder.  In this regard, 
the appellant's theory of entitlement to an earlier effective 
date, on the basis of CUE, is premised upon his belief that 
an effective prior to August 1991 is warranted for the award 
of service connection.  In this instance, the appellant's 
assertions of CUE do not represent his disagreement with how 
the facts were weighed and evaluated by adjudicators in the 
March 1993 rating decision.  Rather, the nature of the 
appellant's allegation of error in the March 1993 decision is 
solely premised upon the assignment of the effective date for 
the award of compensation benefits.

An earlier effective date may be warranted upon a showing of 
CUE in a previous RO decision.  Previous determinations which 
are final and binding, including decisions of service 
connection and degree of disability will be accepted as 
correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  In 
Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under the provisions of 38 C.F.R. 
§ 3.105(a).  

In this case, the appellant may be awarded an earlier 
effective date for the grant of entitlement to service 
connection for psychiatric disability only if the May 1986 
decision was not final, or there was clear and unmistakable 
error in that decision.  See Mason v. Brown, 8 Vet. App. 44 
(1995).  The record reflects that the appellant did not file 
an appeal with respect to the May 1986 rating decision.  In 
the absence of a timely filed appeal, that rating decision 
became final.  38 C.F.R. § 20.302 (2001).  Further, the Board 
has determined that CUE was not committed in the May 1986 
decision.

This case is governed by criteria pertinent to effective 
dates for reopened claims.  Because service connection was 
granted for chronic paranoid schizophrenia, bipolar disorder 
on the basis of new and material evidence received after a 
prior final denial, the effective date would be the latter of 
the date of the reopened claim or the date entitlement arose.  
38 C.F.R. §§ 3.400 (q)(1)(ii), (r).  In this case, service 
connection was ultimately granted based on the appellant's 
specific request to reopen his claim received on August 6, 
1991.  The Board has reviewed the evidence to determine 
whether a claim, formal or informal, exists after May 1986 
(the date of the unappealed rating decision), but before 
August 1991 (the date of the appellant's request to reopen 
his claim).  The next communication received from the 
appellant following the May 1986 decision is the August 1991 
formal application for benefits.  The record does not support 
an effective date back to the date of the original claim.  
Therefore, the appropriate effective date for the award of 
service connection is August 6, 1991.  38 U.S.C.A. § 5111.


III.  Veterans Claims Assistance Act

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified. See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no applicability in determining whether there 
was clear and unmistakable error (CUE) in decisions by the 
Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  More recently the Court concluded, in affirming a 
Board finding of no CUE in an RO decision, that the VCAA is 
not applicable to CUE matters.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

IV.  Equitable Tolling

The Board next turns its attention to the appellant's 
contention that the remedy of equitable tolling is 
appropriate regarding the appeal period relative to the 
original rating decision in May 1986.  

The Board notes that 38 C.F.R. § 3.109(b) provides that time 
limits within which claimants are required to perfect a claim 
or challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
Denials of time limit extensions are separately appealable 
issues.  In this instance, however, there is no indication of 
record that the appellant or his then representative filed a 
request for extension of time.  

In the absence of a notice of disagreement within the 
prescribed period, the action or determination shall be 
become final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations.  
See 38 U.S.C.A. § 7105(c).   

During hearings in April 1999 and May 2001, the appellant and 
his representative asserted that the effective date for the 
award of service connection for chronic paranoid 
schizophrenia, bipolar disorder is approximately 1984, the 
date of his discharge from National Guard service.  
Testimonial evidence was presented by the appellant and his 
family members essentially that the appellant lacked the 
mental capacity to understand the appeals process, and was 
incapable of pursuing an appeal of the May 1986 denial of his 
original claim for service connection.  In particular, the 
appellant stated that he was hospitalized at the time of 
issuance of the notice, or that the effects of medication 
used to treat his psychiatric symptomatology rendered him 
unable to function.  The appellant further noted that while 
the address to which the May 1986 notification was sent was 
correct, he was unable to recall receipt of such letter.

It has been argued that the appellant's disability precluded 
him from making appealing the May 1986 decision.  In effect 
this is an argument for equitable tolling, that is that 
equity requires that the time limit for filing a formal claim 
not be tolled in the appellant's case.  However, the Board is 
bound by the laws of Congress as set forth in the statutes, 
and by the regulations of the Department.  38 U.S.C.A. § 
7104.  In this case, those laws and regulations dictate the 
conclusion that the May 1986 rating decision became final in 
the absence of a timely filed notice of disagreement (NOD).  
The Board is not free to ignore the VA regulations.  See, 
Payne v. Derwinski, 1 Vet. App. 85 (1990).

In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
characterized Irwin v. Dep't of Veterans Affairs, 498 U.S. 
89, 95-96 (1990), as having held that "equitable tolling is 
available in suits between private litigants ... 'where the 
complainant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.'"  
Bailey, 160 F.3d at 1364 (quoting Irwin, supra). The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365 (emphasis added). (William) Smith v. 
West, 13 Vet. App. 525 (2000).  In this case, there is no 
indication of trickery, and the request for equitable tolling 
is meant to be based merely on the appellant's incapacity to 
pursue his appeal.  Because the RO's instructions regarding 
the procedures for initiating an appeal of a rating 
determination were clear, there is no misleading or trickery 
in this case.  There is no provision in VA law for tolling on 
the basis of the appellant's lack of diligence due to his 
psychiatric disorder.  Accordingly, the doctrine of equitable 
tolling is not applicable to the facts in this case.


ORDER

Entitlement to an effective date earlier than August 6, 1991, 
for the grant of service connection for chronic paranoid 
schizophrenia and bipolar disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

